
	

114 S1746 IS: Reducing the Effects of the Cyberattack on OPM Victims Emergency Response Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1746
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Cardin (for himself, Ms. Mikulski, Mr. Warner, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the Office of Personnel Management to provide complimentary, comprehensive identity
			 protection coverage to all individuals whose personally identifiable
			 information was compromised during recent data breaches at Federal
			 agencies.
	
	
		1.Short title
 This Act may be cited as the Reducing the Effects of the Cyberattack on OPM Victims Emergency Response Act of 2015 or the RECOVER Act.
		2.Identity protection coverage for individuals affected by Federal agency data breaches
 (a)DefinitionIn this section, the term affected individual means any individual whose personally identifiable information was compromised during— (1)the data breach of personnel records of current and former Federal employees, at a network maintained by the Department of the Interior, that was announced by the Office of Personnel Management on June 4, 2015; or
 (2)the data breach of systems of the Office of Personnel Management containing information related to the background investigations of current, former, and prospective Federal employees, and of other individuals.
 (b)Identity protection coverageThe Office of Personnel Management shall provide to each affected individual complimentary identity protection coverage that—
 (1)is not less comprehensive than the complimentary identify protection coverage that the Office provided to affected individuals before the date of enactment of this Act;
 (2)is effective for the remainder of the life of the individual; and (3)includes not less than $5,000,000 in identity theft insurance.
				
